Name: Commission Regulation (EEC) No 1623/80 of 26 June 1980 fixing, for the third quarter of 1980, the quantities of high-quality, fresh, chilled or frozen beef and veal which may be imported under special conditions
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 162/30 Official Journal of the European Communities 27. 6 . 80 COMMISSION REGULATION (EEC) No 1623/80 of 26 June 1980 fixing, for the third quarter of 1980 , the quantities of high-quality, fresh , chilled or frozen beef and veal which may be imported under special conditions Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 The quantity of beef and veal referred to in Article 1 ( 1 ) (d) of Regulation (EEC) No 2972/79 which may be imported during the third quarter of 1980 is hereby fixed at 5 000 tonnes . Article 2 This Regulation shall enter into force on 1 July 1980 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2957/79 of 20 December 1979 opening a Community tariff quota for high-quality fresh , chilled or frozen beef and veal falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff ('), and in particular Article 2 thereof, Whereas Article 7 of Commission Regulation (EEC) No 2972/79 (2 ) provides that the quantities of meat referred to in Article 1 ( 1 ) (d) thereof which may be imported under the tariff quota shall be fixed for each quarter ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 June 1980 . For the Commission Finn GUNDELACH Vice-President ( i ) OJ No L 336, 29 . 12 . 1979, p. 5 . (2 ) OJ No L 336, 29 . 12 . 1979, p . 37 .